--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(THE “SUBSCRIPTION AGREEMENT”) RELATES HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE
UNITED STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS.


PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT 
(United States Accredited Subscribers Only)


TO:  ETHOS ENVIRONMENTAL, INC. (the “Company”)
         6800 GATEWAY PARK DRIVE
SAN DIEGO, CA 92154 USA


Purchase of Shares


1.  Subscription


1.1  The undersigned, namely, Green Bridge Capital Partners, IV, LLC, (the
“Subscriber”) hereby irrevocably subscribes for and agrees to purchase from the
Company, on the basis of the representations and warranties and subject to the
terms and conditions set forth herein, 2,500,000 common shares in the capital of
the Company (the “Shares”) at the price of US$0.80 per Share (such subscription
and agreement to purchase being the “Subscription”) for the total purchase price
of $2,000,000 (the “Subscription Proceeds”) which is tendered herewith, on the
basis of the representations and warranties and subject to the terms and
conditions set forth herein.


1.2  Subject to the terms hereof, the Subscription will be effective upon its
acceptance by the Company. The Subscriber acknowledges that the offering of the
Shares contemplated hereby is part a private placement of Shares having an
aggregate subscription level of US$2,000,000 (the “Offering”). The Offering is
not subject to any minimum aggregate subscription level.


2.  Payment


2.1  The Subscription Proceeds must accompany this Subscription and shall be
paid by certified check or bank draft drawn on a U.S. national bank made payable
and delivered to the Company. Alternatively, the Subscription Proceeds may be
wired to the Company to the wiring instructions that are provided in this
Subscription Agreement.


2.2  The Subscriber acknowledges and agrees that this Subscription Agreement,
the Subscription Proceeds and any other documents delivered in connection
herewith will be held on behalf of the Company.
2.3  Where the Subscription Proceeds are paid to the Company, the Company is
entitled to treat such Subscription Proceeds as an interest free loan to the
Company until such time as the Subscription is accepted and the certificates
representing the Shares have been issued to the Subscriber.
     
3.       Questionnaire and Undertaking and Direction
 
3.1 The Subscriber must complete, sign and return to the Company the following
documents:


(a)       two (2) executed copies of this Subscription Agreement; and


   (b)       a Prospective Investor Suitability Questionnaire in the form
attached as Appendix 1 (the “Questionnaire”).

1

--------------------------------------------------------------------------------


3.2   The Subscriber shall complete, sign and return to the Company as soon as
possible, on request by the Company, any documents, questionnaires, notices and
undertakings as may be required by regulatory authorities, stock exchanges and
applicable law.
  
4.       Closing 


4.1   Closing of the offering (the “Offering”) of the Shares (the “Closing”)
shall occur on ____, 2007, or on such other date as may be determined by the
Company (the “Closing Date”).
 
5.       Acknowledgements of Subscriber 
 
5.1       The Subscriber acknowledges and agrees that:
 
   (a)       the Shares have not been registered under the 1933 Act, or under
any state securities or  “blue sky” laws of any state of the United States, and
are being offered only in a transaction not involving  any public offering
within the meaning of the 1933 Act, and, unless so registered, may not be
offered or  sold in the United States or to U.S. Persons (as defined herein),
except pursuant to an effective registration  statement under the 1933 Act, or
pursuant to an exemption from, or in a transaction not subject to, the
 registration requirements of the 1933 Act, and in each case only in accordance
with applicable state  securities laws;
 
   (b)       the Company will refuse to register any transfer of the Shares not
made in accordance  with the provisions of Regulation S, pursuant to an
effective registration statement under the 1933 Act or  pursuant to an available
exemption from, or in a transaction not subject to, the registration
requirements of  the 1933 Act;
 
(c)       the Company will undertake to register the Shares pursuant to that
Registration Rights Agreement executed concurrently herewith;
 
   (d)       the decision to execute this Subscription Agreement and purchase
the Shares agreed to  be purchased hereunder has not been based upon any oral or
written representation as to fact or otherwise  made by or on behalf of the
Company and such decision is based entirely upon a review of information  (the
“Company Information”) which has been provided by the Company to the Subscriber.
If the Company  has presented a business plan or any other type of corporate
profile to the Subscriber, the Subscriber  acknowledges that the business plan,
the corporate profile and any projections or predictions contained in  any such
documents may not be achieved or be achievable;
 
   (e)       the Subscriber and the Subscriber's advisor(s) have had a
reasonable opportunity to ask  questions of and receive answers from the Company
regarding the Offering, and to obtain additional  information, to the extent
possessed or obtainable without unreasonable effort or expense, necessary to
 verify the accuracy of the information contained in the Company Information, or
any business plan,  corporate profile or any other document provided to the
Subscriber;
 
       (f)       the books and records of the Company were available upon
reasonable notice for  inspection, subject to certain confidentiality
restrictions, by the Subscriber during reasonable business  hours at its
principal place of business and that all documents, records and books pertaining
to this  Offering have been made available for inspection by the Subscriber, the
Subscriber's attorney and/or  advisor(s);
 
      (g)       by execution hereof the Subscriber has waived the need for the
Company to  communicate its acceptance of the purchase of the Shares pursuant to
this Subscription Agreement;
 
      (h)       the Company is entitled to rely on the representations and
warranties and the statements  and answers of the Subscriber contained in this
Subscription Agreement and in the Questionnaire, and the  Subscriber will hold
harmless the Company from any loss or damage it may suffer as a result of the
 Subscriber's failure to correctly complete this Subscription Agreement or the
Questionnaire;
2

--------------------------------------------------------------------------------


(i)       the Subscriber will indemnify and hold harmless the Company and, where
applicable, its  respective directors, officers, employees, agents, advisors and
shareholders from and against any and all  loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs  and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim,  lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or  based upon any representation or
warranty of the Subscriber contained herein, the Questionnaire or in any  other
document furnished by the Subscriber to the Company in connection herewith,
being untrue in any  material respect or any breach or failure by the Subscriber
to comply with any covenant or agreement  made by the Subscriber to the Company
in connection therewith;
 
    (j)       the issuance and sale of the Shares to the Subscriber will not be
completed if it would be  unlawful or if, in the discretion of the Company
acting reasonably, it is not in the best interests of the  Company;
 
    (k)       the Subscriber has been advised to consult its own legal, tax and
other advisors with  respect to the merits and risks of an investment in the
Shares and with respect to applicable resale  restrictions and it is solely
responsible (and the Company is in any way responsible) for compliance with
 applicable resale restrictions;
    
    (l)       the Shares are not listed on any stock exchange or automated
dealer quotation system  and no representation has been made to the Subscriber
that any of the Shares will become listed on any  stock exchange or automated
dealer quotation system, except that currently certain market makers make
 market in shares of the Company on the National Association of Securities
Dealers Inc.'s OTC Bulletin  Board;
    
    (m)       neither the SEC nor any other securities commission or similar
regulatory authority has  reviewed or passed on the merits of the Shares;
 
    (n)       no documents in connection with this Offering have been reviewed
by the SEC or any  state securities administrators;
 
    (o)       there is no government or other insurance covering any of the
Shares; and
 
    (p)       this Subscription Agreement is not enforceable by the Subscriber
unless it has been  accepted by the Company, and the Subscriber acknowledges and
agrees that the Company reserves the  right to reject any Subscription for any
reason.


6.       Representations, Warranties and Covenants
 
6.1     The Subscriber hereby represents and warrants to and covenants with the
Company (which representations, warranties and covenants shall survive the
Closing) that:
   
    (a)       the Subscriber is resident in the United States;
 
    (b)       the Subscriber has received and carefully read this Subscription
Agreement;
    
    (c)       the Subscriber has the legal capacity and competence to enter into
and execute this  Subscription Agreement and to take all actions required
pursuant hereto and, if the Subscriber is a  corporation, it is duly
incorporated and validly subsisting under the laws of its jurisdiction of
incorporation  and all necessary approvals by its directors,  shareholders and
others have been obtained to authorize  execution and performance of this
Subscription Agreement on behalf of the Subscriber;
 
    (d)       the Subscriber (i) has adequate net worth and means of providing
for its current financial  needs and possible personal contingencies, (ii) has
no need for liquidity in this investment, and (iii) is able  to bear the
economic risks of an investment in the Shares for an indefinite period of time,
and can afford  the complete loss of such investment;
3

--------------------------------------------------------------------------------


    (e)       the Subscriber is aware that an investment in the Company is
speculative and involves  certain risks, including the possible loss of the
investment;
    
    (f)       the entering into of this Subscription Agreement and the
transactions contemplated  hereby do not result in the violation of any of the
terms and provisions of any law applicable to, or, if  applicable, the
constating documents of, the Subscriber, or of any agreement, written or oral,
to which the  Subscriber may be a party or by which the Subscriber is or may be
bound;
   
    (g)       the Subscriber has duly executed and delivered this Subscription
Agreement and it  constitutes a valid and binding agreement of the Subscriber
enforceable against the Subscriber;
 
    (h)       the Subscriber has the requisite knowledge and experience in
financial and business  matters as to be capable of evaluating the merits and
risks of the investment in the Shares and the  Company, and the Subscriber is
providing evidence of such knowledge and experience in these matters  through
the information requested in the Questionnaire;
 
    (i)       the Subscriber understands and agrees that the Company and others
will rely upon the  truth and accuracy of the acknowledgements, representations
and agreements contained in this  Subscription Agreement, and agrees that if any
of such acknowledgements, representations and  agreements are no longer
 accurate or have been breached, the Subscriber shall promptly notify the
 Company;
    
    (j)       All information contained in the Questionnaire is complete and
accurate and may be  relied upon by the Company, and the Subscriber will notify
the Company immediately of any material  change in any such information
occurring prior to the closing of the purchase of the Shares;
 
    (k)       the Subscriber is purchasing the Shares for its own account for
investment purposes only  and not for the account of any other person and not
for distribution, assignment or resale to others, and no  other person has a
direct or indirect beneficial interest is such Shares, and the Subscriber has
not  subdivided his interest in the Shares with any other person;
    
    (l)       the Subscriber is not an underwriter of, or dealer in, the common
shares of the Company,  nor is the Subscriber participating, pursuant to a
contractual agreement or otherwise, in the distribution of  the Shares;
 
    (m)       the Subscriber has made an independent examination and
investigation of an investment  in the Shares and the Company and has depended
on the advice of its legal and financial advisors and  agrees that the Company
will not be responsible in anyway whatsoever for the Subscriber's decision to
 invest in the Shares and the Company;
 
    (n)       if the Subscriber is acquiring the Shares as a fiduciary or agent
for one or more investor  accounts, the investor accounts for which the
Subscriber acts as a fiduciary or agent satisfy the definition  of an
“Accredited Investor”, as the term is defined under Regulation D of the 1933
Act;
 
    (o)       if the Subscriber is acquiring the Shares as a fiduciary or agent
for one or more investor  accounts, the Subscriber has sole investment
discretion with respect to each such account, and the  Subscriber has full power
to make the foregoing acknowledgements, representations and agreements on
 behalf of such account;
 
    (p)       the Subscriber is not aware of any advertisement of any of the
Shares and is not  acquiring the Shares as a result of any form of general
solicitation or general advertising including  advertisements, articles, notices
or other communications published in any newspaper, magazine or similar  media
or broadcast over radio or television, or any seminar or meeting whose attendees
have been invited  by general solicitation or general advertising; and
4

--------------------------------------------------------------------------------


    (q)       no person has made to the Subscriber any written or oral
representations:
 
   (i)       that any person will resell or repurchase any of the Shares;
 
   (ii)       that any person will refund the purchase price of any of the
Shares;
 
   (iii)       as to the future price or value of any of the Shares; or
        
    (iv)       that any of the Shares will be listed and posted for trading on
any stock  exchange or automated dealer quotation system or that application has
been made to list and post  any of the Shares of the Company on any stock
exchange or automated dealer quotation system.
  
6.2  The Company hereby represents and warrants to and covenants with the
Subscriber (which representations, warranties and covenants shall survive the
Closing) that:
 
    (a)  Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada and has full corporate power and authority to conduct its
business.
 
(b)  Capitalization and Voting Rights. Except as set forth in the Company’s SEC
filings, issued and outstanding capital stock of the Company is as set forth in
the Company’s Registration Statement filed with the SEC on Form SB-2 on June 13,
2007, and all issued and outstanding shares of the Company are validly issued,
fully paid and nonassessable. Except as set forth herein and the Company’s SEC
filings, there are no outstanding options, warrants, agreements, convertible
securities, preemptive rights or other rights to subscribe for or to purchase
any shares of capital stock of the Company. Except as set forth herein and in
the Company’s SEC filings, and as otherwise required by law, there are no
restrictions upon the voting or transfer of any of the shares of capital stock
of the Company pursuant to the Company’s Articles of Incorporation (the
“Articles of Incorporation”), By-Laws or other governing documents or any
agreement or other instruments to which the Company is a party or by which the
Company is bound.
 
(c)  Authorization; Enforceability. The Company has all corporate right, power
and authority to enter into this Agreement and to consummate the transactions
contemplated hereby. All corporate action on the part of the Company, its
directors and stockholders necessary for the (i) authorization execution,
delivery and performance of this Agreement by the Company; and (ii)
authorization, sale, issuance and delivery of the Securities contemplated hereby
and the performance of the Company’s obligations hereunder has been taken. This
Agreement has been duly executed and delivered by the Company and constitutes a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, subject to laws of general application
relating to bankruptcy, insolvency and the relief of debtors and rules of law
governing specific performance, injunctive relief or other equitable remedies,
and to limitations of public policy. The Common Stock, when issued and fully
paid for in accordance with the terms of this Agreement, will be validly issued,
fully paid and nonassessable. The issuance and sale of the Shares of Common
Stock contemplated hereby will not give rise to any preemptive rights or rights
of first refusal on behalf of any person which have not been waived in
connection with this offering.
 
(d)  No Conflict; Governmental Consents.

(i)  The execution and delivery by the Company of this Agreement and the
consummation of the transactions contemplated hereby will not result in the
violation of any material law, statute, rule, regulation, order, writ,
injunction, judgment or decree of any court or governmental authority to or by
which the Company is bound, or of any provision of the Articles of Incorporation
or By-Laws of the Company, and will not conflict with, or result in a material
breach or violation of, any of the terms or provisions of, or constitute (with
due notice or lapse of time or both) a default under, any lease, loan agreement,
mortgage, security agreement, trust indenture or other agreement or instrument
to which the Company is a party or by which it is bound or to which any of its
properties or assets is subject, nor result in the creation or imposition of any
lien upon any of the properties or assets of the Company.
5

--------------------------------------------------------------------------------


(ii)  No consent, approval, authorization or other order of any governmental
authority is required to be obtained by the Company in connection with the
authorization, execution and delivery of this Agreement or with the
authorization, issue and sale of the Shares, except such filings as may be
required to be made with the SEC, NASD, NASDAQ and with any state or foreign
blue sky or securities regulatory authority.
 
(e)  Licenses. Except as otherwise set forth herein and in any related
documents, the Company has sufficient licenses, permits and other governmental
authorizations currently required for the conduct of its business or ownership
of properties and is in all material respects in compliance therewith.
 
(f)  Litigation. Except as may be disclosed herein and the Company’s SEC
filings, the Company knows of no pending or threatened legal or governmental
proceedings against the Company which could materially adversely affect the
business, property, financial condition or operations of the Company or which
materially and adversely questions the validity of this Agreement or any
agreements related to the transactions contemplated hereby or the right of the
Company to enter into any of such agreements, or to consummate the transactions
contemplated hereby or thereby. The Company is not a party or subject to the
provisions of any order, writ, injunction, judgment or decree of any court or
government agency or instrumentality which could materially adversely affect the
business, property, financial condition or operations of the Company. There is
no action, suit, proceeding or investigation by the Company currently pending in
any court or before any arbitrator or that the Company intends to initiate.
 
(g)  Disclosure. The information set forth herein and in the related documents
as of the date hereof contains no untrue statement of a material fact nor omits
to state a material fact necessary in order to make the statements contained
therein, in light of the circumstances under which they were made, not
misleading.
 
(h)  Investment Company. The Company is not an “investment company” within the
meaning of such term under the Investment Company Act of 1940, as amended, and
the rules and regulations of the SEC thereunder.
 
(i)  Intellectual Property.
 
(i)  To the best of its knowledge, the Company owns or possesses sufficient
legal rights to all patents, trademarks, service marks, trade names, copyrights,
trade secrets, licenses, information and other proprietary rights and processes
necessary for its business as now conducted and as presently proposed to be
conducted, without any known infringement of the rights of others. Except as
otherwise set forth herein, there are no material outstanding options, licenses
or agreements of any kind relating to the foregoing proprietary rights, nor is
the Company bound by or a party to any material options, licenses or agreements
of any kind with respect to the patents, trademarks, service marks, trade names,
copyrights, trade secrets, licenses, information and other proprietary rights
and processes of any other person or entity other than such licenses or
agreements arising from the purchase of “off the shelf” or standard products.
The Company has not received any written communications alleging that the
Company has violated or, by conducting its business as presently proposed to be
conducted, would violate any of the patents, trademarks, service marks, trade
names, copyrights or trade secrets or other proprietary rights of any other
person or entity.
 
    (ii)  Except as otherwise set forth herein, the Company is not aware that
any of its employees is obligated under any contract (including licenses,
covenants or commitments of any nature) or other agreement, or subject to any
judgment, decree or order of any court or administrative agency, that would
interfere with their duties to the Company or that would conflict with the
Company’s business as presently conducted.
6

--------------------------------------------------------------------------------


    (iii)  Neither the execution nor delivery of this Agreement, nor the
carrying on of the Company’s business by the employees of the Company, nor the
conduct of the Company’s business as presently conducted, will, to the Company’s
knowledge, conflict with or result in a breach of the terms, conditions or
provisions of, or constitute a default under, any contract, covenant or
instrument under which any employee is now obligated.
 
    (iv)  To the best of the Company’s knowledge, no employee of the Company,
nor any consultant with whom the Company has contracted, is in violation of any
term of any employment contract, proprietary information agreement or any other
agreement relating to the right of any such individual to be employed by, or to
contract with, the Company because of the nature of the business conducted by
the Company; and to the best of the Company’s knowledge the continued employment
by the Company of its present employees, and the performance of the Company’s
contracts with its independent contractors, will not result in any such
violation. The Company has not received any written notice alleging that any
such violation has occurred. Except as otherwise set forth herein and in the
Company’s SEC filings, no employee of the Company has been granted the right to
continued employment by the Company or to any compensation following termination
of employment with the Company except for any of the same which would not have a
material adverse effect on the business of the Company. The Company is not aware
that any officer, key employee or group of employees intends to terminate his,
her or their employment with the Company, nor does the Company have a present
intention to terminate the employment of any officer, key employee or group of
employees.
 
(j)  Title to Properties and Assets; Liens, Etc. The Company has good and
marketable title to its properties and assets, including the properties and
assets reflected in the most recent balance sheet included in the Financial
Statements, and good title to its leasehold estates, in each case subject to no
mortgage, pledge, lien, lease, encumbrance or charge, other than (a) those
resulting from taxes which have not yet become delinquent; (b) liens and
encumbrances which do not materially detract from the value of the property
subject thereto or materially impair the operations of the Company; (c) those
disclosed herein and in the Company’s SEC filings; and (d) those that have
otherwise arisen in the ordinary course of business. The Company is in
compliance with all material terms of each lease to which it is a party or is
otherwise bound.
 
(k)  Obligations to Related Parties. Except as described in herein and in the
Company’s SEC filings, there are no obligations of the Company to officers,
directors, stockholders, or employees of the Company other than (a) for payment
of salary or other compensation for services rendered, (b) reimbursement for
reasonable expenses incurred on behalf of the Company and (c) for other standard
employee benefits made generally available to all employees (including stock
option agreements outstanding under any stock option plan approved by the Board
of Directors of the Company). Except as may be disclosed in the herein and in
the Company’s SEC filings, the Company is not a guarantor or indemnitor of any
indebtedness of any other person, firm or corporation.


6.3 In this Subscription Agreement, the term “U.S. Person” shall have the
meaning ascribed thereto in Regulation S and for the purpose of the Subscription
includes any person in the United States.
     
7.       Acknowledgement and Waiver
 
7.1       The Subscriber has acknowledged that the decision to purchase the
Shares was solely made on the basis of publicly available information. The
Subscriber hereby waives, to the fullest extent permitted by law, any rights of
withdrawal, rescission or compensation for damages to which the Subscriber might
be entitled in connection with the distribution of any of the Shares.
7

--------------------------------------------------------------------------------


8. Representations and Warranties will be Relied Upon by the Company
 
8.1       The Subscriber acknowledges that the representations and warranties
contained herein are made by it with the intention that they may be relied upon
by the Company and its legal counsel in determining the Subscriber's eligibility
to purchase the Shares under applicable securities legislation, or (if
applicable) the eligibility of others on whose behalf it is contracting
hereunder to purchase the Shares under applicable securities legislation.
  
The Subscriber further agrees that by accepting delivery of the certificates
representing the Shares on the Closing Date, it will be representing and
warranting that the representations and warranties contained herein are true and
correct as at the Closing Date with the same force and effect as if they had
been made by the Subscriber at the Closing Date and that they will survive the
purchase by the Subscriber of Shares and will continue in full force and effect
notwithstanding any subsequent disposition by the Subscriber of such Shares.


9.       Resale Restrictions 
 
9.1       The Subscriber acknowledges that any resale of the Shares will be
subject to resale restrictions contained in the securities legislation
applicable to each Subscriber or proposed transferee. The Subscriber
acknowledges that the Shares have not been registered under the 1933 Act of the
securities laws of any state of the United States; however, the Company does
intend to register the Shares per the terms set forth in that certain
Registration Rights Agreement executed concurrently herewith. The Shares may not
be offered or sold in the United States unless registered in accordance with
federal securities laws and all applicable state securities laws or exemptions
from such registration requirements are available.
 
10.       Legending and Registration of Subject Shares
 
10.1       The Subscriber hereby acknowledges that that upon the issuance
thereof, and until such time as the same is no longer required under the
applicable securities laws and regulations, the certificates representing any of
the Shares will bear a legend in substantially the following form:


“NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT OR PURSUANT
TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS.”


The Subscriber hereby acknowledges and agrees to the Company making a notation
on its records or giving instructions to the registrar and transfer agent of the
Company in order to implement the restrictions on transfer set forth and
described in this Subscription Agreement.


11.       Costs
 
11.1      The Subscriber acknowledges and agrees that all costs and expenses
incurred by the Subscriber (including any fees and disbursements of any special
counsel retained by the Subscriber) relating to the purchase of the Shares shall
be borne by the Subscriber.
    
11.2   The Subscriber hereby acknowledges and agrees to the Company making a
notation on its records or giving instructions to the registrar and transfer
agent of the Company in order to implement the restrictions on transfer set
forth and described in this Subscription Agreement.

8

--------------------------------------------------------------------------------


12.  Governing Law
 
12.1       This Subscription Agreement is governed by the laws of the State of
Nevada and the federal laws of the United States of America applicable therein.
The Subscriber, in its personal or corporate capacity and, if applicable, on
behalf of each beneficial purchaser for whom it is acting, irrevocably agrees to
the jurisdiction of the State of Nevada.
 
13. Survival  
  
13.1   This Subscription Agreement, including without limitation the
representations, warranties and covenants contained herein, shall survive and
continue in full force and effect and be binding upon the parties hereto
notwithstanding the completion of the purchase of the Shares by the Subscriber
pursuant hereto.  
   
14.   Assignment 
   
14.1    This Subscription Agreement is not transferable or assignable. 
  
15. Severability 
  
15.1   The invalidity or unenforceability of any particular provision of this
Subscription Agreement shall not affect or limit the validity or enforceability
of the remaining provisions of this Subscription Agreement.  
  
16.   Entire Agreement 
      
16.1   Except as expressly provided in this Subscription Agreement and in the
agreements, instruments and other documents contemplated or provided for herein,
this Subscription Agreement contains the entire agreement between the parties
with respect to the sale of the Shares and there are no other terms,
conditions, representations or warranties, whether expressed, implied, oral or
written, by statute or common law, by the Company or by anyone else. 


17.   Notices  
     
17.1  All notices and other communications hereunder shall be in writing and
shall be deemed to have been duly given if mailed or transmitted by any standard
form of telecommunication. Notices to the Subscriber shall be directed to the
address on the signature page of this Subscription Agreement and notices to the
Company shall be directed to it at the address written above, Attention: The
President; fax number: (619) 575-9300.


18.       Counterparts and Electronic Means
 
18.1       This Subscription Agreement may be executed in any number of
counterparts, each of which, when so executed and delivered, shall constitute an
original and all of which together shall constitute one instrument. Delivery of
an executed copy of this Agreement by electronic facsimile transmission or other
means of electronic communication capable of producing a printed copy will be
deemed to be execution and delivery of this Agreement as of the date hereinafter
set forth.

9

--------------------------------------------------------------------------------

 
    IN WITNESS WHEREOF, the Subscriber has duly executed this Subscription
Agreement as of the date hereinafter set forth.


DELIVERY AND REGISTRATION INSTRUCTIONS


1.     
Delivery - please deliver the Share certificates to:
 
 _________________________________________________________________
 
 _________________________________________________________________ 
 
  
2.     
Registration - registration of the certificates which are to be delivered at
closing should be made as follows:
        _________________________________________________________________
 
(name)
        _________________________________________________________________
 
(address)
  
3.     
The undersigned hereby acknowledges that he or she will deliver to the Company
all such additional completed forms in respect of the Subscriber's purchase of
the Shares as may be required for filing with the appropriate securities
commissions and regulatory authorities.
 



_________________________________________________________________
(Name of Subscriber - Please type or print)


_________________________________________________________________
(Signature and, if applicable, Office)


_________________________________________________________________
(Address of Subscriber)


_________________________________________________________________
(City, State, and Zip Code of Subscriber)


United States of America
_________________________________________________________________
(Country of Subscriber)


_________________________________________________________________
(Fax Number and email address)

10

--------------------------------------------------------------------------------

 
ACCEPTANCE


The above-mentioned Subscription Agreement in respect of the Shares is hereby
accepted by Ethos Environmental, Inc.


DATED at __________________________________, the _______day of
__________________, 2007.




ETHOS ENVIRONMENTAL, INC.





___________________________________________
Title:
Authorized Signatory

11

--------------------------------------------------------------------------------

 
APPENDIX 1
 
ACCREDITED INVESTOR QUESTIONNAIRE


All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Subscription Agreement.


This Questionnaire is for use by each Subscriber who is a US person (as that
term is defined Regulation S of the United States Securities Act of 1933 (the
“1933 Act”)) and has indicated an interest in purchasing Shares of ETHOS
ENVIRONMENTAL, INC. (the “Company”). The purpose of this Questionnaire is to
assure the Company that each Subscriber will meet the standards imposed by the
1933 Act and the appropriate exemptions of applicable state securities laws. The
Company will rely on the information contained in this Questionnaire for the
purposes of such determination. The Shares will not be registered under the 1933
Act in reliance upon the exemption from registration afforded by Section 3(b)
and/or Section 4(2) and Regulation D of the 1933 Act. This Questionnaire is not
an offer of the Shares or any other securities of the Company in any state other
than those specifically authorized by the Company.


All information contained in this Questionnaire will be treated as confidential.
However, by signing and returning this Questionnaire, each Subscriber agrees
that, if necessary, this Questionnaire may be presented to such parties as the
Company deems appropriate to establish the availability, under the 1933 Act or
applicable state securities law, of exemption from registration in connection
with the sale of the Shares hereunder.


The Subscriber covenants, represents and warrants to the Company that it
satisfies one or more of the categories of “Accredited Investors”, as defined by
Regulation D promulgated under the 1933 Act, as indicated below: (Please initial
in the space provide those categories, if any, of an “Accredited Investor” which
the Subscriber satisfies)


______ Category 1 
An organization described in Section 501(c)(3) of the United States Internal
Revenue Code,
 
a corporation, a Massachusetts or similar business trust or partnership, not
formed for the specific
 
purpose of acquiring the Shares, with total assets in excess of US $5,000,000; 
______ Category 2 
A natural person whose individual net worth, or joint net worth with that
person's spouse, on the
 
date of purchase exceeds US $1,000,000; 
______ Category 3 
A natural person who had an individual income in excess of US $200,000 in each
of the two most
 
recent years or joint income with that person's spouse in excess of US $300,000
in each of those years and has a reasonable expectation of reaching the same
income level in the current year; 
______ Category 4 
A “bank” as defined under Section (3)(a)(2) of the 1933 Act or savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the 1933
Act acting in its individual or fiduciary capacity; a broker dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934 (United States);
an insurance company as defined in Section 2(13) of the 1933 Act; an investment
company registered under the Investment Company Act of 1940 (United States) or a
business development company as defined in Section 2(a)(48) of such Act; a Small
Business Investment Company licensed by the U.S. Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958 (United
States); a plan with total assets in excess of $5,000,000 established and
maintained by a state, a political subdivision thereof, or an agency or
instrumentality of a state or a political subdivision thereof, for the benefit
of its employees; an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 (United States) whose
investment decisions are made by a plan fiduciary, as defined in Section 3(21)
of such Act, which is either a bank, savings and loan association, insurance
company or registered investment adviser, or if the employee benefit plan has
total assets in excess of $5,000,000, or, if a self- directed plan, whose
investment decisions are made solely by persons that are accredited investors; 
______ Category 5 
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940 (United States); 
______ Category 6 
A director or executive officer of the Company; 
______ Category 7 
A trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Shares, whose purchase is directed by a sophisticated
person as described in Rule 506(b)(2)(ii) under the 1933 Act; 
______ Category 8 
An entity in which all of the equity owners satisfy the requirements of one or
more of the foregoing categories; 
 
 



12

--------------------------------------------------------------------------------


Note that prospective Subscribers claiming to satisfy one of the above
categories of Accredited Investor may be required to supply the Company with a
balance sheet, prior years' federal income tax returns or other appropriate
documentation to verify and substantiate the Subscriber's status as an
Accredited Investor.


If the Subscriber is an entity which initialed Category 8 in reliance upon the
Accredited Investor categories above, state the name, address, total personal
income from all sources for the previous calendar year, and the net worth
(exclusive of home, home furnishings and personal automobiles) for each equity
owner of the said entity:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

The Subscriber hereby certifies that the information contained in this
Questionnaire is complete and accurate and the Subscriber will notify the
Company promptly of any change in any such information. If this Questionnaire is
being completed on behalf of a corporation, partnership, trust or estate, the
person executing on behalf of the Subscriber represents that it has the
authority to execute and deliver this Questionnaire on behalf of such entity.

 
 IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of
____,2007
 
   If a Corporation, Partnership or Other Entity:  If an Individual:
 
___________________________________
Print or Type Name of Entity
 
_________________________________
Signature
 
___________________________________
Signature of Authorized Signatory
 
_________________________________
Print or Type Name
 
___________________________________
Type of Entity
 
_________________________________
Social Security/Tax I.D. Number

 


 

